Title: From George Washington to Peter Hog, 6 September 1755
From: Washington, George
To: Hog, Peter



To Captain Peter Hogg, of the Virginia Regiment.
[Fredericksburg, 6 September 1755]

You are hereby Ordered, and strictly commanded, to repair immediately, upon the Receipt of this, to Jackson’s River, or the Head-Quarters of Captain Lewis’s Company; and there take upon you the Command of said Company. You are therefore to be very punctual in obeying such Orders as have or may be given, by the Governour; and such as you shall receive, from time to time, from me: And above all; you are to be particularly careful in using your best Endeavours, to Guard and Protect the Inhabitants and Settlers in those Parts from the Incursions of the French, and their Indians; and to conform and regulate your Conduct, in every respect, by the Strict Rules and Discipline

of War. Given under my hand, this Sixth Day of September, 1755.

G:W.

